Citation Nr: 0928810	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for recurrent plantar 
calluses of the left foot prior to April 23, 2008.  

2.  Entitlement to a rating in excess of 10 percent for 
recurrent plantar calluses of the left foot since April 23, 
2008.  

3.  Entitlement to an initial compensable rating for hearing 
loss of the left ear.  

4.  Entitlement to an initial rating in excess of 20 percent 
for gout.  

5.  Entitlement to service connection for residuals of 
frostbite to the hands.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran retired in June 2004 with over 21 years of active 
duty service.  From August 1990 to March 1991, he served in 
Saudi Arabia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  Prior to April 23, 2008, plantar calluses of the left 
foot were manifested by tender callosities at the left 
plantar 3rd metatarsal head; however, deep left foot calluses 
measuring 12 square inches (sq. in.) (or 77 square 
centimeters (sq. cm.)) or resulting in marked limitation of 
motion of the left ankle were not shown.  

2.  Since April 23, 2008, plantar calluses of the left foot 
have been manifested by exquisite tenderness; however, deep 
left foot calluses measuring 12 sq. in. (or 77 sq. cm.) or 
resulting in marked limitation of motion of the left ankle 
have not been shown.  

3.  At the May 2009 hearing, the Veteran expressed his desire 
to withdraw from appellate review his claim for an initial 
compensable rating for hearing loss of the left ear.  

4.  Gout is manifested by subjective complaints of pain and 
swelling; objective findings include incapacitating episodes 
three or more times per year, but weight loss and anemia have 
not been shown.

5.  Residuals of frostbite to the hands are not currently 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, 
for recurrent plantar calluses of the left foot prior to 
April 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7801-7805 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
recurrent plantar calluses of the left foot since April 23, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.118, DCs 7801-7805 (2008).  

3.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an initial 
compensable rating for hearing loss of the left ear have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2008).  

4.  The criteria for a rating of 40 percent, but no higher, 
for gout have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.71a, DCs 5002, 5017 (2008).  

5.  Residuals of frostbite to the hands were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the claims 
adjudicated in this decision.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Increased Rating for Recurrent Plantar Calluses of the Left 
Foot, 
Prior to and Since April 23, 2008

In an August 2004 rating action, the RO granted service 
connection for recurrent plantar calluses of the left foot (0 
percent from July 1, 2004).  During the current appeal, and 
specifically by a December 2008 rating action, the RO awarded 
a compensable evaluation of 10 percent, effective from 
April 23, 2008, for this disability.  This service-connected 
disability remains so evaluated.  

Because various ratings are in effect for the 
service-connected recurrent plantar calluses of the Veteran's 
left foot during the current appeal (0 percent since April 
23, 2008, and 10 percent from April 23, 2008), the Board will 
considered whether increased ratings for this disorder are 
warranted for any time during the appeal period.  In so 
doing, the Board will consider the following applicable 
diagnostic codes.  

According to the applicable rating criteria, scars-other 
than those of the head, face, and neck-that are deep or 
cause limited motion, are rated under 38 C.F.R. § 4.118, 
DC 7801 (2008).  Under that DC, a 10 percent rating is 
warranted if the area or areas affected exceed 6 sq. in. (39 
sq. cm.).  Higher ratings of 20, 30, and 40 percent are 
warranted if the affected area or areas exceed 12 sq. in. 
(77 sq. cm.), 72 sq. in. (465 sq. cm.), and 144 sq. in. (929 
sq. cm.), respectively.  A "deep" scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
DC 7801, Note 2 (2008).  

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are currently 
rated under DC 7802--7804.  Under DC 7802, a 10 percent 
rating is warranted if the area or areas cover 144 sq. in. 
(929 sq. cm.) or more.  For purposes of that code, a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7802, Note 1 (2008).  

Ten percent ratings are also warranted under DCs 7803 and 
7804 for superficial scars that are unstable (DC 7803) or 
painful (DC 7804) on examination.  A "superficial" scar is 
one not associated with underlying soft tissue damage, and an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See 38 
C.F.R. § 4.118, DC 7803, Notes 1 & 2, DC 7804, Note 1 (2008).  
Other scars may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  

Prior to April 23, 2008.  For the initial evaluation period, 
recurrent plantar calluses of the Veteran's left foot were 
evaluated as noncompensably disabling.  However, for the 
reasons set forth in further detail below, the Board finds 
that the evidence supports the grant of a 10 percent 
evaluation.  

Specifically, at a pre-retirement VA examination conducted in 
March 2004, the Veteran described pain upon standing or 
walking, particularly for long periods of time.  A physical 
evaluation completed at that time demonstrated tender 
callosities at the left plantar 3rd metatarsal head resulting 
in abnormal weight bearing but not requiring an assistive 
device for ambulation.  

The Board acknowledges that this pre-retirement VA 
examination was conducted in March 2004, prior to the July 1, 
2004, effective date for the grant of service connection.  
Significantly, however, as the March 2004 evaluation appears 
to have been the last one conducted prior to the Veteran's 
June 2004 retirement from active duty, the examination 
represents the nature and extent of his left foot calluses at 
the time of his retirement from service.  Of further 
significance to the Board is there is no post-service medical 
evidence (prior to April 23, 2008) which refutes the March 
2004 examination findings.  

Consequently, resolving reasonable doubt in favor of the 
Veteran, the Board concludes that a 10 percent rating for 
recurrent plantar calluses of his left foot is warranted 
prior to April 23, 2008-based upon evidence of a painful 
scar.  38 C.F.R. § 4.118, DC 7804.  

However, a rating in excess of 10 percent for recurrent 
plantar calluses of the left foot since April 23, 2008, is 
not warranted.  Significantly, the evidence does not show 
that the Veteran's left foot calluses were deep, measured 12 
sq. in. (or 77 sq. cm.), or resulted in marked limitation of 
motion of the left ankle.  Therefore, a rating in excess of 
10 percent is not warranted.  

Since April 23, 2008.  Currently, recurrent plantar calluses 
of the left foot are evaluated as 10 percent disabling.  For 
the reasons set forth in further detail below, the Board 
finds that evidence of record does not support the grant of a 
higher rating since April 23, 2008.  

Specifically, a VA foot examination conducted on April 23, 
2008, demonstrated exquisite tenderness over a plantar callus 
(measuring 1 X 1 cm) in the region of the third-fourth 
metatarsal head of the left foot.  Plantar flexion was 
reported to 135 degrees, extension to 10 degrees, inversion 
to 20 degrees, and eversion to 20 degrees.  The remainder of 
the examination was negative, with no evidence of increased 
loss of motion upon repetitive use (due to pain, fatigue, 
weakness, lack of endurance, or incoordination), increased 
heat or redness, or swelling.  The examiner observed that the 
Veteran had a rhythmic and symmetric gait.  

Such evidence does not demonstrate that the Veteran's left 
foot callus is deep, measures 12 sq. in. (or 77 sq. cm.), or 
results in marked limitation of motion of the left ankle.  
Consequently, based on this evidentiary posture, the Board 
finds that a rating in excess of the currently-assigned 
10 percent evaluation since April 23, 2008, for left foot 
calluses is not warranted.  

Increased Rating for Gout

The Veteran was initially assigned a 20 percent rating for 
gout.  However, for the reasons set forth in further detail 
below, the Board finds that the evidence supports a higher 
rating.

Gout is listed under DC 5017 and is to be rated under DC 
5002.  Under DC 5002, in order to warrant a rating in excess 
of 20 percent, the evidence must show symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  38 C.F.R. 
§ 4.71a, DC 5002 (2008)

In a July 2008 VA joints examination, the Veteran reported 
that he was diagnosed with gout of the left big toe in the 
late 1980s.  He related a worsening of gout with involvement 
of the ankles and goes and six attacks of gouty inflammation 
per year with pain, redness, and swelling.  He indicated that 
he had to take days off work because of the pain and 
difficulty walking.  During the attacks, he had difficulty 
putting on his socks, is unable to wear boot for work, and 
had pain with walking.  

Physical examination revealed instability of the ankles, 
pain, and stiffness but no inflammation, deformity, or giving 
away.  The examiner indicated four incapacitating episodes 
per year with constitutional symptoms of arthritis, weakness, 
and sensitivity to touch.  The final diagnosis was gouty 
arthritis of the ankles and toes.

Based on a finding of three or more incapacitating episodes 
per year (the Veteran indicated 5, the examiner reported 4), 
the Board finds that a 40 percent rating is warranted.  
However, the evidence does not support a rating in excess of 
40 percent.  

In order the warrant the next-higher 60 percent rating, the 
evidence must show weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.

In this case, the Veteran has reported that his flare-ups of 
gout last a few days, the examiner also reported that 
incapacitating episodes lasts for days.  The Board finds that 
exacerbations lasting of a short duration are not "severely 
incapacitating exacerbations" as anticipated by the 
regulations.  

Further, weight loss and anemia, the threshold criteria of a 
60 percent rating, have not been shown.  Significantly, the 
Veteran has actually gained weight over the years.  While on 
active duty, his weight was in the 216-217 lbs. range.  
Since, it has been in the 230-240 lbs. range.  Specifically, 
as representative examples (as reported in the clinical 
records) his weights are as follows (reported in pounds): 237 
(5/05), 240 (10/05), 229 (8/06), 235 (10/06), 244 (8/07), 248 
(3/08), 240 (7/08), and 254 (12/08).  Therefore, weight loss 
has not been shown.

Moreover, anemia has not been demonstrated.  Specifically, as 
representative examples (as reported in the clinical 
records), his hemoglobin and hematocrits are as follows 
(reported in g/dL and %, respectively): 15.9/46 (5/05), 
15.5/43.5 (normal reference range of 14-18 and 42-52) (7/07), 
14.5/41.8 (normal reference range of 14-18 and 42-52) (3/08), 
and 15/42.4 (normal reference range of 13.8-18 and 41-54) 
(7/09).  As the hemoglobin and hematocrit levels have been 
consistently normal, anemia has not been shown.  In addition, 
the Veteran has never been diagnosed with anemia.

As the criteria for the next-higher 60 percent rating have 
not been met, the Board finds that a 40 percent rating, but 
no more, is warranted for gout.  As such, the appeal is 
granted to this extent.

Compensable Rating For Left Ear Hearing Loss

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In the August 2004 decision, the RO granted service 
connection for hearing loss of the Veteran's left ear and 
assigned a noncompensable evaluation to this disability, 
effective from July 1, 2004.  Following receipt of notice of 
that determination, the Veteran perfected a timely appeal 
with respect to the assignment of a noncompensable rating to 
this disability.  

At the June 2009 hearing, the Veteran expressed his desire to 
withdraw from appellate review his claim for an initial 
compensable rating for his service-connected left ear hearing 
loss.  Hearing transcript (T.) at 18.  A written 
transcription of the Veteran's testimony is of record.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this increased 
rating claim is not appropriate.  The Board does not have 
jurisdiction over this withdrawn issue and, as such, must 
dismiss the appeal of this claim.  

Additional Considerations.  With respect to the increased 
rating claims (except hearing loss which has been withdrawn), 
the Board has also considered the Veteran's assertions that 
his disabilities have worsened.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran has admitted that his left foot 
calluses measure only a small area (approximately 
half-an-inch to one-inch) but asserts that they are painful.  
He also testified that his gout was worse.  In this regard, 
the Board acknowledges that he is competent to report 
symptoms because such actions require only personal knowledge 
and his symptomatology comes to him through his senses.  
Layno, 6 Vet. App. at 470.  He is not, however, competent to 
identify a specific level of disability according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 
F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's left foot calluses and gout-has been provided 
by the medical personnel who have examined and/or treated him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective complaints.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence supports a 
rating of 10 percent, but no more, for plantar calluses prior 
to April 23, 2008,  but no more than a 10 percent evaluation 
since April 23, 2008.  In addition, a 40 percent rating, but 
no more, for gout is shown.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's service-connected 
disabilities have required hospitalization or resulted in 
marked interference with employment at any time during the 
current appeal.  While he has indicated that he missed 
several days of work due to flare-ups of gout, this is 
anticipated by the current increase in disability rating.  As 
to plantar calluses, he has not received inpatient-or even 
outpatient-treatment for this disability at any time during 
the appeal period.  

Further, at the pre-retirement VA examination conducted in 
March 2004, the Veteran admitted that this disability had 
"not result[ed] in any time lost from work."  
Significantly, the claims folder contains no medical 
evidence, or statement from the Veteran himself, refuting 
that initial assessment.  In fact, at the VA foot examination 
conducted in April 2008, the Veteran denied having any 
difficulties with activities of daily living.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has his disabilities resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for his disabilities at any time during the current 
appeal.  

Service Connection for Residuals of Frostbite to the Hands

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In any event, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In considering the matter of in-service incurrence, the Board 
acknowledges that service treatment records include a 
notation of frostbite to the right and left index fingers in 
January 1989; however, the remainder of the service treatment 
records reflect no complaints of, treatment for, or findings 
of residuals this frostbite.  The January 2004 retirement 
physical noted a history of frostbite to the Veteran's 
fingers in January 1989, but no residuals of frostbite were 
noted.  Specifically, his upper extremities were shown to be 
normal.  

Further, at a pre-service discharge examination conducted in 
March 2004, the Veteran explained that, after riding in a 
military vehicle in Korea for over three hours in 1989, he 
felt stinging and numbness in both of his index fingers.  The 
only treatment that he received occurred in the field and 
involved his "putting . . . [his] fingers under . . . [his] 
armpits."  At the March 2004 evaluation, he asserted that 
his index fingers remain sensitive (e.g., become numb, 
"stinging," or painful) in cold weather.  He also described 
profuse sweating, abnormal sensation, changes in skin color, 
and sleep disturbances (due to pain).  

A physical examination demonstrated normal hand strength, the 
ability to approximate the fingertips to the proximal 
transverse crease of the palm bilaterally, and no atrophic 
skin changes, ulcerations, gangrene, ischemic limb pain, or 
persistent coldness.  Based on these objective evaluation 
findings, the examiner concluded that "there is no pathology 
to render a diagnosis."  As such, the Board concludes that 
the evidence does not support a finding that residuals of 
frostbite to the hands were shown during active duty.  

Moreover, post-service medical records are negative for 
treatment or pathology related to frostbite to the hands.  In 
addition to the absence of post-service symptoms, the 
evidence of record includes the Veteran's statements and 
sworn testimony asserting a continuity of pertinent 
symptomatology since service.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

As noted above, in rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 
57.  

In this case, the Veteran maintained that he has experiences 
pain, numbness, and discoloration of his fingers since 
service.  See, e.g., hearing transcript (T.) at 5-11.  He is 
competent to report such symptoms (which come to him through 
his senses) because such actions require only personal 
knowledge.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
his reported history of continued frostbite problems with his 
fingers since active service is inconsistent with the other 
evidence of record.  Indeed, despite his complaints of pain, 
numbness, and discoloration of his fingers since service, 
in-service, as well as post-service, treatment records are 
negative for a disability manifested by any such pathology.

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of a 
diagnosed residual disability of frostbite to the hands and 
finds that his recollections as to symptoms experienced in 
the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not been established here, either through the competent 
evidence or through his statements.  

Of particular significance in the present appeal is the fact 
that no residual disability of frostbite to the Veteran's 
hands has been shown.  Without a finding that he has chronic 
residuals of frostbite to his hands, service connection for 
such a disorder cannot be awarded on any bases.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the Veteran's claim for service connection for residuals of 
frostbite to the hands, and the reasonable doubt doctrine is 
not for application.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Initial Increased Rating Claims.  The Veteran's claims for 
increased ratings arise from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed, under VCAA, for this aspect of the 
Veteran's appeal.  

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with his claims folder, and he was afforded 
VA examinations in March 2004 and April 2008.  The Board 
finds these examinations adequate for evaluation purposes as 
the examiners had the claims file for review, obtained a 
reported history from the Veteran, and conducted complete 
physical examinations.

The Veteran also presented testimony before the undersigned 
VLJ in May 2009.  Therefore, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

As to the claim for hearing loss, as the claim is being 
withdrawn, no further duty to notify or duty to assist is 
required under the VCAA.

Service Connection for Residuals of Frostbite to the Hands.  
Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in March 2008 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate his service connection claim and 
of his and VA's respective duties for obtaining evidence.  
Therefore, he was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was then 
readjudicated, and a supplemental statement of the case was 
issued in December 2008.  Consequently, the Board finds that 
the duty to notify has been satisfied.  

With respect to the Dingess requirements, in the March 2008 
letter, the RO also provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).   

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
He testified before the undersigned VLJ in May 2009.  Also, 
relevant VA examinations were conducted in March 2004 and 
April 2008.  

Therefore, the Board finds that available records and medical 
evidence have been obtained in order to make an adequate 
determination as to the service connection claim on appeal.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of this issue that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A rating of 10 percent, but no more, for recurrent plantar 
calluses of the left foot prior to April 23, 2008, is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.  

A rating in excess of 10 percent for recurrent plantar 
calluses of the left foot since April 23, 2008, is denied.  

The claim of entitlement to an initial compensable rating for 
hearing loss of the left ear is dismissed without prejudice.  

A rating of 40 percent, but no more, for gout is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  

Service connection for residuals of frostbite to the hands is 
denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


